UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             - against -
                                                                  ORDER
 ALEXEI SAAB,
                                                             19 Cr. 676 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Subject to COVID-19 protocols, trial is scheduled for January 10, 2022, at 9:30

a.m. in Courtroom 705 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York,

New York. Motions in limine, requested voir dire, and requests to charge are due on December

13, 2021. Responsive papers, if any, are due on December 20, 2021.

Dated: New York, New York
       July 15, 2021
